Citation Nr: 1124897	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  10-16 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel





INTRODUCTION

The Veteran had active military service in the U.S. Air Force from September 1956 to January 1963 and October 1972 to November 1972, and subsequently was a member of the Texas Air National Guard/Reserve, retiring in January 1982.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, denying service connection for tinnitus and bilateral hearing loss.  The file was subsequently transferred back to the RO in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.  He asserts that his active duty responsibilities as an aircraft mechanic in the Air Force exposed him to significant acoustic trauma without the use of hearing protection, which in turn caused his present hearing loss and tinnitus disabilities.  He also asserts that in the Air National Guard/Reserve, he was a flight engineer and worked on turbo props (C-130) but that he did wear hearing protection.  His civilian jobs were in security, police work, and being a club manager, and also working as an aircraft mechanic on small aircraft, where he had hearing protection in the form of ear plugs and ear muffs.

The Veteran's DD Form 214 confirms that his military occupational specialty in service was Aircraft Mechanic in the Air Force.  His service treatment records (STRs) include multiple audiograms, particularly during the Veteran's service in the Air National Guard and note that he was initially assigned to duties with noise involved in September 1956 with primary noise exposure on the flightline.  The STRs also reflect a threshold shift in the Veteran's hearing during service.  A March 1978 annual flying examination during the Veteran's Reserve service notes a diagnosis of hearing loss in the left ear.

A January 2010 VA examination report shows that, after being tested, the Veteran was diagnosed with mild to moderately severe sensorineural hearing loss at 3000-8000 Hertz bilaterally.  The examiner noted that he did not currently complain of tinnitus.  The Veteran's history of noise exposure included aircraft engines in the military, small aircraft engines from his occupation, and no recreational noise.  The examiner determined that, based on the Veteran's normal hearing tests throughout his Reserve service, his current hearing loss is less likely as not related to military service.  The examiner did not offer an etiology opinion on the Veteran's tinnitus.  

A May 2009 private audiogram also was performed.  Findings included hearing loss and ringing in the ears/tinnitus.  Although at one point the report indicated that the hearing was from an unknown cause, the physician also found that the Veteran's high frequency hearing loss was most likely secondary to his reported military history of noise exposure as well as recreational noise exposure.  It was noted that the Veteran was a right-hand shooter.  

The Veteran has met the first two elements of his service connection claim, as the record shows that he has current hearing loss and tinnitus disability, and the service personnel records, as well as his competent and credible statements, show that he was exposed to significant acoustic trauma in service.  The issue that has yet to be resolved is whether there is a causal relationship between the Veteran's present hearing loss and tinnitus disability and his military service.  

The January 2010 VA examination report is not a probative opinion, because the examiner relied on the audiological tests in service as the primary factor in determining whether or not the Veteran's hearing loss is related to his military service, and did not appear to consider the Veteran's exposure to acoustic trauma.  Even if disabling hearing loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

Thus, the lack of any evidence showing the Veteran had hearing loss during service is not fatal to his claim for service connection.  The laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the Court of Appeals for Veterans Claims has held where there is no evidence of the veteran's claimed hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service . . . ." Hensley, supra, (quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)). Therefore, the critical question is whether the Veteran's current hearing loss and/or tinnitus disability is causally related to service.  

Moreover, although the examiner noted that there were no findings of hearing loss in service, a March 1978 annual flying examination during the Veteran's Reserve service notes a finding of left ear hearing loss at 4,000Hz.  See 38 C.F.R. § 3.385.

The May 2009 examination report is somewhat favorable to the Veteran's claim, but is unclear as to the degree to which the examiner relates the Veteran's hearing loss to military service and to his recreational noise exposure.  The Veteran also apparently had significant noise exposure in his civilian duties as an aircraft mechanic, though he reportedly wore hearing protection during that employment.

With respect to the tinnitus claim, although the January 2010 examiner determined that the Veteran does not have any current complaints of tinnitus, this is inconsistent with the Veteran's reports and the May 2009 findings of tinnitus.  There also is no record of any etiological opinion addressing the tinnitus.  

Therefore, another VA audiological examination should be provided to address the etiology of the Veteran's hearing loss and tinnitus disabilities.

In view of the foregoing, the case is REMANDED for the following action:

1.  Ask the Veteran whether he has any copies of the employment physicals from his civilian duties as an aircraft mechanic to submit in support of his claim and, if not, ask him to submit the proper release forms for VA to obtain those records from his employer(s).

2.  After completion of #1, schedule an appropriate examination of the Veteran's hearing to determine whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that his current hearing loss and/or tinnitus disabilities are causally related to his exposure to acoustic trauma in service; or whether such a causal relationship between the tinnitus and/or hearing loss and service is unlikely (i.e. less than a 50/50 degree of probability).

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should consider the Veteran's service personnel and treatment records, and his statements concerning acoustic trauma in service to determine whether he has a hearing loss or tinnitus disability that is causally related to service.  

The claims file, to include a copy of this Remand, must be reviewed in conjunction with the examination.  All relevant information of record should be considered.  Please provide a complete rationale for your opinion.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.
 
3.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence, and readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

